Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7, 11-19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20160006779 by Zhou et. al. (hereafter Zhou) further in view of U.S. Patent Application Publication 20190235917 by Koneru et. al. (hereafter Koneru).

Claim 1:
Zhou discloses
“receiving a plurality of data-in-motion streams from a plurality of distributed data sources;”[ receiving a plurality of data-in-motion (0001, collect information that will provide business insight in real time) streams (0020, input streams/0021 stream outputter) from a plurality of distributed data sources (0020, various sources/0021output source)] 

“transporting, through a transport layer, each of the plurality of data-in-motion streams using the plurality commands to at least one data sink.”[0015, 0020, 0035, 0036. Transporting (0030, send their outputs to be processed downstream…and so on), through a transport layer (fig. 1b), each of the plurality of data-in-motion (0001, collect information that will provide business insight in real time)  streams (0020, input streams/0021 stream outputter)using the plurality commands(0020, invoked from a query or script / 0021 invoked from a query or script) to at least one data sink (0030, send their outputs to be processed downstream…and so on) ]

Zhou does not explicitly disclose “associating coded queues with nodes in an execution graph processed by the graph execution engine, wherein each node is associated with a command, and wherein the execution graph determines an order of execution of the plurality of commands,
Wherein the graph execution engine is configured to process each of the plurality of commands through the associated coded queues, and 

Wherein each coded queue maintains pointers to thnodes in the execution graph.”
On the other hand, Koneru discloses
“associating coded queues with nodes in an execution graph processed by the graph execution engine, wherein each node is associated with a command, and wherein the execution graph determines an order of execution of the plurality of commands,”[ associating (0073, code block from command buffers) coded queues (fig. 1 command buffers; 0072, command buffers are First in First Out buffers) with nodes (0069, node is a code-block; 0073, code block from command buffers) in an execution graph (fig. 1a scheduler) processed by the graph execution engine (fig. 1 110), wherein each node (0069, node is a code-block) is associated with a command (0069, is a code-block; 0064, code block refer to a section or portions of code grouped together), and wherein the execution graph (fig. 1a scheduler) determines an order of execution (0070, schedules execution)of the plurality of commands (0070, of the code blocks; 0070, scheduler 104, schedules execution of the code blocks)]
“Wherein the graph execution engine is configured to process each of the plurality of commands through the associated coded queues, and”[ Wherein the graph execution engine(fig. 1 110) is configured to process each of the plurality of commands (0071, execution of code) through the associated coded queues (0071 is stored in the command buffer; 0071 execution of code by the processor array is stored in command buffer)] 
“Wherein each coded queue determines a different status in processing states of a command”[ Wherein each coded queue (fig. 1a, command buffer) determines a different status 
“wherein each coded queue maintains pointers to the nodes in the execution graph”[ wherein each coded queue maintains pointers (0071, command buffers..can also store pointer to code block buffers) to the nodes (0069, node is a code-block) in the execution graph (fig. 1a scheduler)]

Zhou and Koneru are directed towards processing commands using nodes/vertices of a graph to complete the execution.  Zhou discloses receiving a script (commands), optimizing in order to create an execution plan, and then executing the commands utilizing a acylic graph processing, see figs. 1-2.  Zhou does not explicitly disclose utilizing a queue as recited in the claims.  Koneru utilizes a command queue in the form of a command buffer.  Koneru further indicates to segment initial program code into code blocks to enable/optimize task parallelism of the processing, see 0064.  That the command buffers have command written into them that provides parallel processing and triggers threads for later occurring stages, see 0065.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have replaced the optimizer 114 of Zhou with the command buffers in Koneru since it would allow for smaller code blocks and to efficiently manage the execution of code, see Koneru 0004. Claim 2:
The combination of Zhou and Koneru disclose in Zhou 
Claim 3:
The combination of Zhou and Koneru disclose in Zhou 
 “The computer implemented method of claim 1, wherein each command is a stateless instance and depends on the plurality of data sources.”[ wherein each command is a stateless instance (0020, vertex can continuously wait)and depends on the plurality of data sources (0020, for it’s input streams)]Claim 4:
The combination of Zhou and Koneru disclose in Zhou 
Claim 5:
The combination of Zhou and Koneru disclose in Zhou 
 “The computer implemented method of claim 4, wherein a pipelined command is sequentially executed.”[ wherein a pipelined command (0030, execution graph) is sequentially executed (0030, send their outputs to be processed by the downstream…and so on)]Claim 6:
The combination of Zhou and Koneru disclose in Zhou 
 “The computer implemented method of claim 4, wherein a pipelined command is asynchronously executed.”[ wherein a pipelined command (0030, execution graph)is asynchronously executed (0030, send their outputs to be processed by the downstream…and so on)]Claim 7:
The combination of Zhou and Koneru disclose in Zhou 
 “The computer implemented method of claim 6, further comprising: exchanging, using a messaging layer, data among commands that are asynchronously executed.”[ exchanging, using a messaging layer (0030, edge), data among commands that are asynchronously executed(0030, Claim 11:
The combination of Zhou and Koneru disclose in Zhou 
 “The computer implemented method of claim 1, wherein the graph execution engine is a hardware logic component.”[ wherein the graph execution engine(0017, execution plan can comprise a directed acyclic graph) is a hardware logic component (fig. 1a, 120)]

Claim 12:
Claim 12 recites similar limitations as that of claim 1 except that it is directed to a non-transitory computer readable medium instead of the computer implemented method.  The limitations of claim 12 are rejected under similar rationale as that of claim 1.  The combination of Zhou and Koneru disclose in Zhou a non-transitory computer readable medium as seen in figure 3.

Claims 13-19, 23:
Claims 13-19 and 23 recite similar limitations as that of claim 1-7 and 11 respectively except that they are directed to a system instead of the computer implemented method.  The limitations of claim 13-19 and 23 are rejected under similar rationale as that of claims 1-7 and 11 respectively.  The combination of Zhou and Koneru disclose in Zhou at least a processor circuitry and memory as seen in figure 3.   
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-7, 11-19, and 23 have been considered but are moot because the new ground of rejection.

Applicant’s primarily asserts the following:

A.  That the subject matter of claims 8, 9, and 10 have been incorporated and are not disclosed.
Regarding, the subject matter of claim 10, it is disagreed that Zhou does not disclose data in motion.  Zhou discloses collection of information that will provide business insight (e.g. analysis) in real time, see 0001. See applicant specification at 003, data in motion has analysis on the collected data occurring in real time.  
Regarding the subject matter of claims 8-9, this is now moot.

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 



Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL PHAM/Primary Examiner, Art Unit 2167